UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6301



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TINA LOUISE PEELE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-00-119, CA-01-964-2)


Submitted:   May 15, 2003                   Decided:   May 22, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tina Louise Peele, Appellant Pro Se. Raymond Edward Patricco, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tina Louise Peele seeks to appeal the district court’s order

denying relief on her motion under 28 U.S.C. § 2255 (2000). We have

independently reviewed the record and conclude that Peele has not

made a substantial showing of the denial of a constitutional right.

See Miller-El v. Cockrell,      U.S.    , 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2